Order entered August 28, 2015




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-15-00219-CR

                         DIONESIO CEZARIO ESCOBAR, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F14-30430-J

                                          ORDER
        The Court GRANTS court reporter Kimberly Xavier’s second motion for extension of

time to file the reporter’s record.

        We ORDER Ms. Xavier to file the reporter’s record within TEN (10) DAYS from the

date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE